Title: From George Washington to Edmund Randolph, 27 March 1793
From: Washington, George
To: Randolph, Edmund

 

Sir,
United States [Philadelphia] March 27t[h] 1793

In consequence of your letter to me of the 25t[h] inst. stating the opinion of the Secretarry of State, the Secretary of the Treasury and yourself, on the subject of a suit instituted against Mr Bingham—and suggesting the propriety of giving instructions to the Attorney for the United S. in the Massachusetts Dist. to appear in behalf of Mr Bingham—provided that Mr Bingham will execute certain engagements as mentiond in your letter aforesaid—I do hereby direct you to take such steps in this affair as may be proper & for the Intere[s]t of the U. S. to pursue.

G. W——n

